department of the treasury internal_revenue_service washington d c government entities may - uniform issue list - attention legend system a council b board c state m plan x dear this is in response to your letter dated date in which you requested rulings concerning the taxability of contributions made under a plan described in sec_403 of the internal_revenue_code letters dated date date and date supplemented the request system a is responsible for administering defined contribution retirement plans sponsored by the state m and its political subdivisions responsibility for administering these retirement plans has been delegated to the system a by council b and board c council b is a statutory body responsible for the establishment of qualified_retirement_plans enacted by the state m legislature board c is a statutory body responsible for the establishment of nonqualified plans such as sec_457 plans system a is an instrumentality of state m page a number of public technical schools technical schools in state m currently sponsor individual tax deferred_annuity plans in accordance with the requirements of sec_403 of the code each of these presently existing b arrangements has been separately established by the relevant school and is at present independently maintained’ by that school each of the technical schools limits participation in its respective b plan to individuals who are employees of the sponsoring school because each of these schools are subagencies of the state m participation in each plan is open only to individuals described in sec_403 and therefore each arrangement separately satisfies the requirements of sec_403 system a as an instrumentality of the state m has the authority to administer state m sponsored defined contribution retirement plans to achieve consistency economies of scale and greater efficiency state m through the system a proposes to adopt and sponsor plan x a sec_403 tax deferred_annuity plan for the employees of the various state m technical schools that currently maintain individual sec_403 plans plan x is intended to meet the requirements of sec_403 of the code plan x will be funded with group fixed and or variable_annuity contracts issued by registered insurance_companies and through custodial accounts that hold investments in compliance with the requirements of sec_403 each individual technical school that currently maintains a separate b arrangement as well as other educational institutions in the state whose employees are described in sec_403 may elect to become a participating employer under the plan x under sec_4 of plan x all individuals employed by any such participating employer at the time it elects to be a participating employer will become eligible to participate in plan x immediately individuals hired by such a participating employer after it elects to become a participating employer will become eligible to participate immediately as of their date of hire such eligible employees will be permitted to make salary reduction contributions to plan x in any whole or half dollar amount up to the limits imposed under sec_415 and sec_402 compensation is limited by sec_415 annually an eligible_employee may contribute to plan x in cash as a rollover_contribution a prior distribution from a plans described in sec_403 sec_457 and sec_408 of the code or a plan qualified under sec_401 of the code sec_5 of plan x provides that a distributee receiving an eligible_rollover_distribution under plan x may elect to have the distribution rolled over in a direct_rollover to an eligible_retirement_plan to commence participation in plan x upon adoption by an eligible_employer an eligible_employee must submit a salary reduction agreement to such employer requesting that the participant's salary be reduced by a specific amount and that such amount be contributed to plan x the participant's employer will then withhold that amount specified and remit same to system a for investment under plan x pursuant to sec_5 salary reduction contributions under plan x will be fully vested and nonforfeitable at all times page under section of plan x a distribution of a participant's account balance may not be made before the earliest of the participants death termination of service attainment of age or financial hardship under sec_4 of plan x the maximum annual_additions to a participant's account during any plan_year plan shall not exceed the lesser_of percent of his includable_compensation as defined under sec_415 for such year or dollar_figure as adjusted periodically by the secretary of treasury for cost-of-living changes finally sec_4 of plan x provides that the annual deferral contributions of a participant may not exceed the limit in effect under sec_402 for that plan_year article of plan x provides that all distributions will be determined and made in accordance with the income_tax regulations under sec_401 including the minimum distribution incidental benefit requirement of sec_1_401_a_9_-2 of the regulations the entire_interest of a participant will be distributed to him or her in full or at least commence no later than the april 1st following the later of the calendar_year in which the participant retires or attains age sec_8_1 of plan x also provides that benefits thereunder shall not be subject_to alienation encumbrance the claims of creditors or legal process no person will have the power to transfer assign alienate or in any way encumber a participant's benefits based on the foregoing you request a ruling that plan x satisfies the requirements of the internal_revenue_code as applicable to a sec_403 program and amounts contributed on behalf of employees of state m subagences who sponsor plan x other than employee after-tax contributions shall be excluded from the employees’ gross_income in the year of contribution to the extent such amounts do not exceed the applicable limits described in the code sec_403 of the code as amended by the economic growth and tax relief and reconciliation act of egtrra and applicable for years beginning after date provides that amounts contributed by an employer to purchase an annuity_contract for an employee are excludable from the gross_income of the employee in the year contributed provided the employee performs services for an employer which is exempt from tax under sec_501 of the code as an organization described in sec_501 or the employee performs services for an educational_institution as defined in sec_170 of the code which is a state a political_subdivision of a state or an agency_or_instrumentality of any one or more of the foregoing the annuity_contract is not subject_to sec_403 of the code the employee's rights under the contract are nonforfeitable except for failure to pay future premiums such contract is purchased under a plan which meets the nondiscrimination requirements of paragraph except in the case of a contract purchased by a church and in the case of a contract purchased under a plan which provides a salary reduction agreement the contract meets the requirements of sec_401 sec_403 of the code provides further that the employee shall include in his gross_income the amounts actually distributed under such contract in the year distributed as provided in sec_72 of the code page sec_403 of the code requires that arrangements pursuant to sec_403 of the code must satisfy requirements similar to the requirements of sec_401 and similar to the incidental death_benefit requirements of sec_401 a with respect to benefits accruing after date in taxable years ending after such date the requirements of sec_401 regarding direct rollovers are met in addition this section requires that for distributions made after date sec_401 of the code generally provides that the required_beginning_date for commencement of benefits is april of the calendar_year following the later of the calendar_year in which the employee attains age or the calendar_year in which the employee retires sec_401 specifies required_minimum_distribution rules for the payment of benefits from qualified_plans sec_403 of the code provides generally that sec_403 annuity_contract distributions attributable to contributions made pursuant to a salary reduction agreement within the meaning of sec_402 may be paid only when the employee attains age has a severance_from_employment dies becomes disabled within the meaning of sec_72 or in the case of hardship such contract may not provide for the distribution of any income attributable to such contributions in the case of hardship sec_401 of the code requires that the contract be nontransferable sec_403 of the code provides that in the case of a contract purchased under a plan which provides a salary reduction agreement the contract must meet the requirements of sec_401 sec_401 requires a sec_403 arrangement which provides for elective_deferrals to limit such deferrals under the arrangement in combination with any other qualified_plans or arrangements of an employer maintaining such plan providing for elective_deferrals to the limitation in effect under sec_402 for taxable years beginning in such calendar_year sec_402 of the code provides generally that the elective_deferrals of any individual for any taxable_year shall be included in such individual's gross_income to the extent the amount of such deferrals exceeds dollar_figure such amount is increased by an amount equal to dollar_figure for each year through sec_402 of the code provides that in the case of a qualified_employee of a qualified_organization with respect to employer contributions used to purchase an annuity_contract under sec_403 under a salary reduction agreement the limitation of sec_402 as modified by sec_402 for any taxable_year shall be increased by whichever of the following is the least i dollar_figure ii dollar_figure reduced by amounts not included in gross_income for prior taxable years by reason of this paragraph or iti the excess of dollar_figure multiplied by the number of years_of_service of the employee with the qualified_organization over the employer contributions described in paragraph made by the organization on behalf of such employee for prior taxable years determined in the manner prescribed by the secretary a qualified_organization for these purposes means any educational_organization hospital home health service agency health and welfare service agency church_or_convention_or_association_of_churches and includes any page organization described in sec_414 and a qualified_employee means any employee who has completed years_of_service with the qualified_organization -- sec_415 of the code provides in relevant part that an annuity_contract described in sec_403 shall not be considered described in sec_403 unless it satisfies the sec_415 limitations in the case of an annuity_contract described in sec_403 the preceding sentence applies only to the portion of the annuity_contract exceeding the sec_415 or sec_415 limitations in this case you represent that system a administers defined contribution plans sponsored by state m and its political subdivisions plan x is administered by system a plan x will be adopted by certain employers in state m that are educational institutions as defined in sec_170 of the code all contributions and the earnings thereon are fully vested and nonforfeitable at all times plan x does not meet the requirements of a sec_403 annuity_contract the restrictions of transferability of annuity_contracts are present in plan x as required by sec_401 of the code plan x satisfies the limits under sec_403 of the code that amounts attributable to elective_deferrals shall not be distributable earlier than upon the attainment of age severance_from_employment death disability or hardship in addition plan x satisfies the sec_403 requirements and limits contributions in accordance with sec_402 and sec_415 of the code also the salary reduction agreement which each eligible_employee of employer a who becomes a participant in plan x may elect to enter into ‘meets all of the applicable_requirements of the code and regulations accordingly we conclude with respect to your ruling_request that plan x satisfies the requirements of the internal_revenue_code as applicable to a sec_403 program and amounts contributed on behalf of employees of state m subagences who sponsor plan x other than employee after-tax contributions shall be excluded from the employees’ gross_income in the year of contribution to the extent such amounts do not exceed the applicable limits described in the code this ruling is contingent upon the adoption of the amendments to plan x as stipulated in your correspondence dated date and date and will have no effect unless such proposed amendments are adopted these two rulings have been separated from another ruling you asked regarding the investment of funds of plan x that ruling will be addressed in a separate response this ruling does not extend to any operational violations of sec_403 of the code by plan x now or in the future this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited by others as precedent any questions concerning this ruling should be addressed to id - ereees at _ not a toll free number page pursuant to a power_of_attorney on file in this office a copy of this letter is being sent sincerely yours panel fotan frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division to your authorized representative enclosures notice deleted copy of ruling letter cc
